Citation Nr: 1643397	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-01 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to June 1972.  He also had 8 months of additional service, the exact dates of which have not been verified.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no worse than Level II hearing in the right ear and no worse than Level II hearing in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by an August 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all pertinent treatment records.  The record includes numerous VA audiological examination test results, to include reports dated in September 2010 and January 2013.  Review of these reports reflects that the examiners considered the contentions of the Veteran, performed appropriate audiological testing, provided findings sufficient to apply the pertinent rating criteria, and noted whether there was an effect of the hearing loss disability on the Veteran's daily functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85 (2015).  Therefore, the Board finds that the examinations are adequate to rate the Veteran's hearing impairment.  As such, the Board finds that the duty to assist has been met.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 (2015).  
See 38 C.F.R. § 4.85(c) (2015).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2015).  

Pertinent case law provides that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Background

Service connection for bilateral hearing loss was granted in a November 2007 rating action.  A noncompensable rating was assigned.  The Veteran filed for an increased rating in August 2010, and this appeal ensued.  

VA records show that the Veteran was seen in mid-2010 stating that his hearing had worsened since 2007.  He also reported constant tinnitus (for which service connection was also established in November 2007).  Following audiological examination in June 2010, he was fitted for hearing aids.  His wife stated in August 2010 that the Veteran's hearing had progressively worsened over the years.  He especially did not hear well when more than one person was speaking.  He often did not hear a ringing phone, nor could he hear his alarm clock.  

On the authorized audiological VA evaluation in September 2010, the Veteran said that without his new hearing aids, he had trouble understanding speech, particularly in the presence of background noise.  He also reported constant tinnitus that was not as noticeable when wearing the new hearing aids.  He reported his bilateral hearing loss had no significant effects on occupation and no effects on usual daily activities.  Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
25
50
55
LEFT

25
25
45
50

The average decibel loss was 40 decibels in the right ear and 36.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in each ear.  

The Veteran's hearing aids were adjusted in 2011.  He underwent a private audiological examination in November 2012.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
40
65
70
LEFT

30
45
55
60

The average decibel loss was 35 decibels in the right ear and 33.33 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.  

On additional VA authorized audiological evaluation in January 2013, the Veteran complained of decreased hearing in both ears and constant non-disabling bilateral tinnitus.  He had to keep his fan on to drown the tinnitus in order to go to sleep.  He reported no significant effects on occupation and no effects on usual daily activities.  Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
30
60
60
LEFT

25
35
50
55

The average decibel loss was 45 decibels in the right ear and 41.25 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  

Analysis

The Veteran contends that the severity of his bilateral hearing loss warrants a higher compensable rating.  However, considering the pertinent evidence in light of the above, the Board finds that the claim for a higher rating for bilateral hearing loss must be denied.  

Applying the method for evaluating hearing loss to the VA audiometric results in September 2010 reveals Level I hearing in both ears.  The private audiometric examination results reflect Level I hearing in the right ear and Level II hearing in the left ear.  VA results in 2013 reflect Level II hearing in the right ear and Level I hearing in the left ear.  Combining Level I hearing for the right ear and Level I hearing in the left ear according to Table VII reveals a noncompensable rating (see the 2010 results).  Combining Level I hearing in the right ear and Level II hearing in the left ear (2012), or Level II in the right ear and Level I in the left ear (2013) also reveals a noncompensable rating.  Although these examinations did not show Level II hearing in the right and left ear at the same time, it is also pointed out that Level II in both ears would also result in a noncompensable rating.  See 38 C.F.R. § 4.85, DC 6100 (2015).  As these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R. § 4.86 (2015).  

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to a compensable disability rating for bilateral hearing loss under 38 C.F.R. §§ 4.85, 4.86 DC 6100 (2015).  

In this regard, the Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, supra.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Under these circumstances, the Board finds that the record presents no basis for assignment of a compensable disability rating for the Veteran's bilateral hearing loss.  

Extraschedular Consideration

The Board has also considered whether referral for extraschedular ratings is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  

In written statements of record and/or during examinations, the Veteran has complained of difficulty understanding others, particularly when more than one person is speaking.  The rating criteria include speech recognition scores, which would appear to contemplate difficulty understanding conversation.  However, to the extent that the Veteran's symptoms, including not being able to hear others with the presence of background noise, are not contemplated by these criteria, the Veteran did not claim, and the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that his symptoms have otherwise rendered impractical the application of the regular schedular standards.  

He has reported his bilateral hearing loss has no significant effects on occupation and no effects on usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, referral for consideration of an extraschedular rating for bilateral hearing loss is not warranted.  38 C.F.R. § 3.321(b)(1) (2015).  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, service connection is also in effect for adjustment disorder with anxiety, degenerative arthritis of the right shoulder and tinnitus.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.   The Veteran has not identified any combined effects of his service-connected disabilities, to specifically include combined effects of hearing loss and tinnitus.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a compensable rating at any time during the appeal period.  The benefit of the doubt doctrine is therefore not for application, and the claim for a compensable rating for 

						(CONTINUED ON NEXT PAGE)


bilateral hearing loss must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7 (2015); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.  



___________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


